CaSe 1:_19-mj-10371-CWD Document 1 Filed 03/04/19 Page 1 of 26

AO 91 (Rcvc ll)'l\) (.`nmina| Complainl

 

UNITED STATES DISTRICT COURT

for the
District of Idaho

 

U'S' COURTS

United States ot`America ) TEPHE{€'W---.
v. ) CLEF”< Dfs~ W'§§§Yo,€ N--~_.

) CaseNo \O\ v\/lj \@'§M]f roAHo

Frank A. Sweeney §
)
)

quendam(.s')
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowtedge and belief.

On or about the date(s) of

in the countyl of Ada

 

December 2015 - February 2019

District of ldaho
Code Seci'ion
Count l 18 U.S.C. § 2261A(2) Sta|king
Count ll 18 U.S.C. § 2261A(2) Stalking

This criminal complaint is based on these facts:

P_|ease see attached Affidavit incorporated herein by reference.

Ef Continued on the attached sheet.

Sworn to before me and Signed in my presencc.

Date: wm "/ ,ZO/q

 

City and state:' BOiSG. idaho

in the

 

, the defendant(s) violated:

foense -Descrip!r'on

ii

Comp!airmnl 's signature

 

James Hatch, Posta| |nspector, USP|S

Priuted name and title

&/d@@h

Judge 's signamre

 

Honorab|e Candy W. Date, U.S. Magistrate Judge

 

Prinred name and title

_ Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 2 of 26

AFFIDAVIT IN SUPPOR'I` OF CRIMINAL COMPLAINT
l I, James Hatch, Postal lnspector with the Unit'ed States Postal Inspector Service (USPIS),
being duly sworn, depose and state:
INTRODUCTION AND AGENT BACKGROUND

l am currently a Postal Inspector with the USPIS. Prior to September 2, 2018, I was a
Special Agent with the United States Secret Serviee (USSS) in Boise, lD. My training and
' experience include a Bachelor of Science Degree in Administration of Justice from Penn State
University, Police Ofticer Certiflcation from Indiana University of Pennsylvania, Criminal
Investigator Training from the Federal Law Enforcement Training Center, and both the U.S.
Marshals Seivice (USMS) and USSS Basie Academies. l began my law enforcement career as a
Police Officer in Pittsburgh, and have since been employed as a federal criminal investigator for
over 22 years serving as a Deputy United States Marshal, Special Agent and Senior Special
Agent with the USSS, and for approximately the past five months as a Postal lnspector. While
employed with the USMS, I was the district Threat Coordinator and investigated numerous
threats and harassment against the federal judiciary. While employed with the USSS, I
investigated threats and harassment against the President as well as numerous additional federal
protectees. l have received training from both the USMS and USSS in both the investigation and
evaluation of threats and harassmentl

I am submitting this affidavit as probable cause to arrest and charge FRANK ABBO”[T
SWEENEY with violations ofTitle 18 U.S.C. § 2261A(2) for Sta|king.

APPLICABLE LAW
Title 18, United States Code, Section 2261A(2) provides that whoever with the intent to

kill, injure, harass, intimidate, or place under surveillance with intent to kill, injure, harass, or

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 3 of 26

intimidate another person, uses the mail, any interactive computer service or electronic
communication service or electronic communication system of interstate commerce, or any other
facility of interstate or foreign commerce to engage in a course of conduct that places that person
in reasonable fear of the death of or serious bodily injury to the person, an immediate family
member of that person, or a spouse or intimate partner of that person, or causes, attempts to
cause, or would be reasonably expected to cause substantial emotional distress to that person, an `
immediate family member of that person, or a spouse or intimate partner of that person shall be
punished in section 226l(b).
STATEMENT OF PROBABLE CAUSE

Ada County Sheriff Office’s Investigation Involving Victim Family 1 (hereinafter VF 1)

l. ln December of 2015, a member of VFl, E.R. was in a verbal altercation with an
unidentified male over the use of a handicapped parking space at the U.S. Post Office in Garden
City, ldaho. The Garden City Post Office is located at 8100 W. Marigold St. in Garden City,
Idaho 83714. The male subject was not known to E.R. prior to the verbal altercation at the post
office. During the altercation, E.R. addressed the male subject because he had parked in a
handicapped spot and did not have a placard. The male did not appreciate her comments and they
exchanged words. As the male subject was leaving, he flashed a handicap placard at her. E.R. did
notice that the~subject appeared unbalanced and walked with a cane.

2. E.R. described the man with whom she had the altercation as approximately 5’ 10”
with an average build and burn marks or scars on his face. E.R. reported that he was driving a
dark colored extended cab truck. E.R. did not observe the license plate number of the vehic|e.

3. A couple of weeks after the altereation, VFi (made up of E.R., her husband S.R,

and their two adult daughters, K.R. and L.R.) began receiving unwanted and harassing postcards.

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 4 of 26

At the time that VFI began receiving these postcards, E.R., S.R., and K.R. lived-in the Hidden
Springs community in Bois_e, ldaho. L.R. lived in Portland, Oregon. The suspect mailed l
postcards to the family residence in Hidden Springs, to L.R.’s residence in Portland, and to the

' address where S.R. operated his dental practice in Boise. The subject referenced the altercation at
the post office numerous times in the mailings. As such, E.R. believes that the person sending the
harassing postcards is the same person with whom she had the altercation at the Garden City post
office.

4. l Most of the postcards received by VFI are similar in nature. Specifically, the
postcards are prepaid postcards that have either a flower or a tree in the upper-right hand corner.
The postcards are type-written and appear to have been typed using a manual typewriter. Many
of the postcards are signed either “Carson Wells” or “Carson Welles.” VF 1 does not know
anyone with that name.

5. Based on the content of the postcards, it appears that the suspect was able to
obtain a substantial amount of personal information about VFl. In addition to obtaining the
addresses as set forth above, the suspect lists E.R.’s true social security number and date of birth
in several of the postcards. The suspect also references the true birthdates of other family
members as well as the types of vehicles, including license plate numbers, that the family
members drove. Additionally, in 2015, K.R. was on a misdemeanor probation for a driving under
the influence conviction and the suspect references that fact several times in the postcards. L.R.’s
place of employment is also referenced in the postcards.

6. Below is a description of the first three postcards received by VFI. The
information below has been edited/redacted to protect personal information about VFl. The

information reflected in brackets or typed with X's reflects edits to protect personal information

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 5 of 26

a. A postcard dated December14, 2015 that was mailed to the misdemeanor
probation office in Boise.

Kindly pass this information on to the probation officer assigned to the case of
[K.R.]. She’s serving probation for D.U.I. [K.R] continues to drink and drive
while drunk. Her parents, [E.R.] and [S.R.] allow her to drive their car when she
is intoxicated Last night, I was so frightened driving with her, that Ijumped out
of the car at light. She was very inebriated. She is going to kill herself or someone
else. Carson Wells.

b. A postcard dated December 14, 2015 that was addressed S.R. and mailed to
his dental office.

c. Last week, your wife [E.R.] was in the Garden City post office, so drunk, so
inebriated that she stumbled, almost falling down. She was scream, using
profanity and coarse language [E.R.] reeked of booze. Like mother, like
daughter, right [S.R.]? [K.R.] is a public drunk AND a criminal, on probation for
D.U.I. And the slut continues to drive drunk with the knowledge of you and your
wife. I suspect that your daughter in Portland is a no good, too. Rather than spend
a small fortune on a new home in Hidden Springs, the dough should have been
used to send [K.R.] and [E.R.] to a rehab clinic. Her probation MUST be revoked,
and the where sent tojail.

d. A postcard with an unknown date addressed to E.R. at her residence. The
postcard contained E.R.’s true date of birth and social security number.

[K.R.] is once again driving drunk and now we suspect selling narcotics. [L.R.] is
committing prostitution in the art museum in Portland. You were drunk in the
Garden City post office. What a family!

7. On December 30, 2015, VFl met with Detective Terisa Howell with the Ada
County Sheriff’s Office to report the unwanted mailings. Detective Howell collected the
postcards as evidence

8. After meeting with Detective Howell for the first time in December of 2015, VF 1
continued to receive unwanted and harassing postcards until as recently as December of 2018.

The suspect sent postcards to neighbors and schools accusing S.R. of being a convicted sex

offender. S.R. is not a convicted sex offender. Several of the postcards that the suspect sent

ease 1:19-mj-10371-Cv\/D Documenrl r=iled 03/04/19 Page'eofze

purported to be from the Sex Offender Registry. Many of the postcards received by VF l contain
strong racial epithets and insults to the family members.

9. The suspect also sent postcards to inmates around the country purporting to be
from E.R. and requesting return correspondence In the postcards, the suspect provides the
inmates with E.R.’s home address.

10. ln response to the postcards sent out by the suspect, E.R. received approximately
75 different letters from various inmates around the United States. Many of the letters were from
high-profile prisoners who had previously been convicted of serious crimes such as murder and
terrorism. These inmates include Joseph Duncan, a convicted serial killer in Idaho and Lee-
Malvo, a convicted murder who was involved in the DC Beltway sniper attacks. K.R. has also
received several letters from various inmates around the country.

ll. S.R. passed away in January of 2016. At least one of the postcards sent by the
suspect references his death. At some point, VFl moved from their residence in Hidden Springs
_to a new residence in Boise. However, the family continued to receive harassing postcards at the
new address.

12. The postcards received by the VFI were collected and inventoried. At least 41
postcards were inventoried in connection with the investigation lt should be noted that many
more postcards were sent but either were not reported, were destroyed by the receiver, or were
not inventoried by law enforcement or prison officialsl E.R. was informed by her postman that he
did not deliver some of the postcards to her because he felt bad that she was receiving the
7 malicious mailings.

13. Below are some additional examples of the postcards received by VFl over the

past approximately three years:

Case 1:19-mj-10371-CWD D_ocument 1 Filed 03/04/19 Page 7 of 26

a. 2016 postcard addressed to L.R and purporting to be from E.R. The
postcard also contained E.R.’s true date of birth and social security number.

Dear [L.R.],

Poor [K.R.] is drinking heavily again and may have her probation revoked. We
now believe that she is selling narcotics from the house, too Her black boyfriend
' turned her onto drugs. '
PS Iwas drunk in the post office in Garden
City
Love,
[E.R.] (mom)

b. Postcard dated April 1, 2016 addressed to E.R. at her residence and
purporting to be from L.R.

Dear Mommy,

My blood testjust came back and, yes, lam HIV positive. I’m sure l was infected
by one of the two Crips with whom lwas having an affair with. Regrettably, I-will
never be able to give you and Daddy the grandchildren you so desired. But we
know now that Daddy is a pedophile; he may have harmed the grandkids. Has he
been released from jail?

iL~R.l
c. Postcard dated April 5, 2016 addressed to E.R. at her residence.

, [S.R.] ’s birthday is XXXXX XX
What a surprise he has coming!

[E.R.],
Nexttime that you confront someone in a post office, make certain that that person
does not see your license plates. l have been using computers since 1'961. You
have a big, ignorant mouth, but a stunted brain to match your stunted, dwarfish
body. You’rejust stupid. New adventures are about to happen in Boise and
Portland for [V_Fl].

Carson Wells

d. Postcard with an unknown date addressed to a neighbor of VFl. The return
label lists Sex Offender Registry.

Resident:

Be advised that your neighbor, [S.R.], who lives at XXXXX N. XXXXX
` XXXXX Rd., is a registered pedophile who in 1978 sodomized a 9-year old boy

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 8 of 26

in San Diego, CA. His date-of-birth is XXXXX XX, XXXX. His wife is [E.R.].
Their daughter [K.R.] is currently on probation for DUI and narcotics possession
and sales.

Carson Wells
e. Postcard dated May 12, 2016 addressed to E.R. at her residence.
[E-R-l,
1 reconnoiter the post office every day, many times a day, always searching for

you.
Your neighbors on XXXXX XXXXX Rd have now been informed that [S.R.] is a

pedophile.
Carson Wells

f. Postcard dated July 20, 2016 addressed to E.R. at her residence.
lE»R.l,

Every creep, every social degenerate who has written to you, has your address,
social security number, and date-of-birth. Likewise for [L.R.], too. Some of these
freaks have already passed this information on to their criminal friends outside of
prison. Last month, I visited your house twice in the early morning hours while
you slept. Naturally, I removed my license plates so that street cameras could not
identify my car. And 1 still patrol the post office daily in an effort to sport you.
You only have your big mouth to blame for all of this.

g. Postcard with an unknown date addressed to E.R. at her residence.

[E-R-l,

You closed your Facebook too late. 213 people now have your name and i.d.
[S.R.] (X-XX-XX) will soon be identified on the worldwide web as a pedophile.
[L.R.] is about to have serious problems with the DEA in Portland.

Carson Wells

h. Postcard dated November 8, 2016 addressed and sent to L.R.’s supervisor at
her place of employment

Be advised that L.R., a museum employee, has been having rectal intercourse
with niggers in Portland.

Carson Welles

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 9 of 26

i. Postcard dated December 12, 2016 addressed to E.R.
lE-R-],

It’s December!. This is our first year anniversary! We met at the post office in
December 2015. I intend to be with you for life! Sometime in 2017, I’m taking a
trip to Portland to visit [L.R.’s place of employment] and a friend in that city. She
is DYING to see me. .

Carson Welles
j. Postcard dated March 14, 2017, addressed and sent to the Director of the

Idaho Black History Museum using E.R.’s name and return address. E.R.’s
true phone number is listed at the bottom of the postcard.

Thompson, You depraved Ape,

In 2016 my lovely daughter, [L.R.], who works in the [L.R.’s place of
employment], was raped and beaten by two degenerate Niggers in Portland, OR.
Niggers are apes, incapable of deep thought, programmed to violence. They are
filth. My husband, [S.R.], and I want the Nigger Museum closed by March 12"‘.

We do not want any edifice in Boise honoring coons after what happened to
[L.R.]. Close the obscenity down,! Nigger ape.

lE»R-]
k. Postcard with all unknown date addressed to E.R.
l have made the decision to monitor [VFl] for the rest of my life, and do unpleasant
things to them. I will reconniter the post office at least twice daily, always searching
for a homely dwarf.
l. Postcard dated April 26, 2017 addressed to E.R. at her residence.

iE-R-l,

I am going to send [K.R.’s] name and Social Security number to the criminal
division of the IRS in Seattle, telling them that she is committing tax fraud.

Please, l beg of you, come to the post office. I miss seeing your homely face and
stunted body. [S.R.]’s birthday was the XX of XXXXX. What a pedophile!

Carson Welles

m. Postcard dated April 4, 2018 addressed to E.R.

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 10 of 26

n.

().

p.

q.

You really hit it big when you married [S.R.], a white man, and now have
inherited more than two million bucks. But you’re not white, just a wetback from
Mexico. 1 often monitor your trips on my computer when you drive away in your
[E.R.’s vehicle]. Are you still using that pathetic UPS mail drop as an address? 1
arn trying to find you a second husband from the ranks of our penitentiaries.
You’ll be hearing from them. They have your address.

Postcard dated July 5, 2018 addressed to E.R. at her residence.

Wetback [E.R.]',

I am writing to the registrars in Madison, WI, and Salt Lake, UT, requesting the
birth certificates for [L.R.] and [K.R.]. I think that you have gone back onto
Facebook without my permission, and [K.R.], too. . 1f you care anything about
[L.R.] you will both remove yourselves from Facebook immediatelyl [E.R.], you
sure did well when you married a white man, you Mexican monkey.

Carson Welles

Postcard with an unknown date addressed to S.R. at his dental office.
[S.R.], you pedophile,

Every freak, every degenerate, faggot and psychopath who has written to [E.R.],
has the social security numbers, dates-of birth, and addresses of her and your
daughters.

Carson Welles

Postcard with an unknown date addressed to E.R. at her residence

[E.R.], You dwarf,

Every faggot, every degenerate, ever'yjai|house psychopath who’s written to you,
has the social security numbers and dates-of-birth for you and your daughters..

l am still waiting patiently at the post office for you.
Carson Wells

Postcard with an unknown date addressed to S.R. at his dental office. L.R. is'
listed on the return label.

Dear Daddy,

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 11 of 26

i’m getting fucked by Niggers, 15” black pork chops right up my ass. 1 hate itl
My boyfriend, Leroy, a Crip, lets his friends fuck me for money. Tell Mommy to
expect more letters from sociopaths, cocksuckers, and Niggers, written from their
respective prisons.

Love, [L.R.].
r. Postcard with an unknown date addressed to K.R. at her residence.
lK-R-],

I have advised your neighbors to check out your three mugshots on the Ada
County Sheriff’s web site. Your mother is a wetback, you and [L.R.] are
rnongrels, half whites. lam spending too much time with [E.R.] and you, thus
neglecting [L.R.]. 1 can monitor your trips on my computer every time you leave
horne in your [K.R.’s vehicle], [K.R.’s license plate number], anytime 1 want to.
You are a drunk who is responsible for your daddy’s early death.

s. Postcard with an unknown date addressed to K.R. at her residence.
[K.R.], you drunkard,
Your name, address, Social Security No., and your date-of-birth, have been
mailed to: Chad Streeter, 9515 W. Thurman Dr'., Garden City ID 83714. Streeter
is a registered sex offender.' This is [E.R_.]’s fault, the dwarf with the big mouth, -
not mine. More sex offenders are about to receive your personal data, too. Good
luck!
Carson Wells

t. Postcard with an unknown date addressed to E.R. at her residence.
[E.R.],
You stupid Mexican Puta. Do you really think that this pathetic UPS mail drop is
fooling anyone? You got lucky when you married a white man and inherited the
cocksucker’s fortune when he kicked-off.

Carson Welles

u. Postcard with an unknown date addressed to Ada County Sheriff Stephen
Barlett with E.R.’s name and address listed on the return label.

 

' Accordiug to the Idaho State Police Sex Offender Registry, Chad Streeter is a registered sex offender in Ada
County.

10

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 12 of 26

Dear Sheriff Bartlett:

My daughter, [K.R.], and luse the Garden City Post Oftice on West Marigold

Street almost dai|y. But now, we have discovered that a registered sex offender,

Michael Loren, Gillihan,2 lives at 5894 Garret St., Garden City. This is too close

to the post office for our comfort. We want you to relocate this degenerate

forthwith or my husband, my brother and I will move him. Be forewar'ned.

[E.R.].

v. Postcard with an unknown date addressed to K.R. at her residence.

Happy Birthday, you drunken whore, you prostitute. Your Fa_cebook page has

now been compromised,just like your sluttish mother’s. You are both pathetic

dwarves, your mother a drunk, too, tripping and falling down in the post office.
MISDEMEANOR PROBATION

14. This pattern of behavior created substantial emotional distress to VFl.

15. Over the years, efforts were made by the Ada County Sheriff" s Office to identify
the suspect. Several postcards were submitted for fingerprint analysis, but a suspect could not be
identified from the fingerprint analysis. Several suspects were developed but then eliminated.
E.R. was given three photo line»ups (July 26, 2016,.November 9, 2016, and May 4, 2017), but
did not positively identify a suspect on any of the three occasions. Fr'ank Sweeney’s photograph
was not included in the three lineups because he was not an identified suspect at the time of the
line-ups.

16. In June of 2017, E.R. took a picture of a vehicle that she thought looked like the
suspect’s vehicle from the confrontation at the post office. E.R. stated that she was not 100

percent certain that it was the actual vehicle but thought it looked similar. The vehicle was a

silver-blue Chevrolet Silverado truck with a shell registered to M.I. Law enforcement followed

 

2 i\ search of the Idaho State Police Sex Offender Registry websitc reveals that Michael Loren Gillihan is a
registered sex offender in Ada County, Idaho.

ll

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 13 of 26

up on M.I. as a potential subject, but he did not match the physical description offered by E.R.
and he was ultimately eliminated as a suspect.

17. ln November of 20 1 8, Boise i’olice Department began conducting a similar
investigation that involved harassing and threatening postcards being sent to Victim Family 2
(hereinafter VF2). VF2 consists of husband, L.J. and his wife, D.J. Frank Sweeney was
ultimately identified as a suspect in that investigation. Because of the similarity between the
postcards that were sent to VF2, Frank Sweeney was developed as a suspect in the VF 1
investigation. More information regarding the VF2 investigation is set forth below.

18. On December 27, 2018, E.R. was provided a photo line-up that contained a
picture of Frank Sweeney. E.R. positively identified him as the person with whom she had been
in an altercation at the Garden City post office in 2015. E.R. hesitated to say she was one
hundred percent certain that Sweeney was the suspect because she had only seen him one time
approximately three years prior. However, E.R. stated that he was most likely the suspect. lt
should be noted that the photo lineup on December 27, 2018, was the first time that E.R. had
ever positively identified a suspect despite being offered three prior photo lineups.

Boise Police Department Investigation Involving VF2

19. On October 13, 2017, VF2 was in a verbal altercation with an unidentified male at
the Wells Fargo Bank in Garden City. The male subject subsequently followed them into traffic
and the altercation briefly continued. The Wells Fargo Bank is located at 6788 N. Glenwood St.
Garden City, idaho 83714.

20. L.J. described the subject as an older male, possibly in his 60’s, with a skinny
build and a very white complexion. L.J. described the suspect’s vehicle as a 1980’s style Ford or

Chevy blazer. L.J . said the vehicle was black or silver or a combination of the two colors. L..l .

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 14 of 26

also said the male appeared to have a stiff neck because L.J. observed that when he turned, he
turned his whole body.

21. Approximately two weeks after the altercation, VF2 began receiving unwanted
and harassing postcards at their residence in Garden City. The postcards were the same type of
postcards received by VFl. The postcards were prepaid postcards that appeared to be typed using
a manual typewriter. At least one of the postcards sent to VF2 had the same flower in the upper
right hand corner.

22. The content and language used in the mailings that were sent to VF2 is very
similar to the content and language used in the mailings sent to VFi. Several of the mailings
contain accusations that VF2 has committed sexual offenses. At least one postcard was sent to a
neighbor of VF2 accusing L.J. of being a convicted pedophile. Also, at least two postcards were
sent to schools and claimed to be coming from the ldaho Sex Offender Registry. The postcards
to the schools accused L.J. of being a sex offender and lurking on school grounds. Of note, in
the postcards, the suspect accuses L.J. of sodomizing a 9-year old boy. The suspect made
identical accusations against S.R. These letters caused concern at both the schools and the ldaho
State Police that operates the Idaho Sex Offender Registry.

23. Similar to the investigation involving VFl, the suspect appears to have gathered
personal information about VF2. ln addition to obtaining their home address, the suspect
references, in the postcards, L.J.’s true date of birth and description of his vehicle including his
license plate number. Similar to the investigation involving VFI, in one of the postcards, the
suspect references D.J.’s lFacebook page.

24. Some of the postcards in`the investigation involving VF2 are signed K.J. K.J. is

L.J.’s son from a previous marriage. Neither L.J. nor D.J. believe that K.J. is responsible for the

13

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 15 of 26

mailings and are unsure of how his name became associated with the mailings. Similar to the
VFl mailings, several postcards fi'om the VF 2 investigation are signed “Carson Wells” or
“Carson Welles.”3

25. L.J. and D.J. believe that the person responsible for the mailings in the person
with whom they had the altercation at the Wells Faro in Garden City, ldaho. Two of the
postcards sent to L.J. specifically reference the traffic altercation.

26. Additionally, similar to the VFl investigation, postcards were sent to inmates
around the country purporting to be from L.J. and D.J. requesting return correspondence and
providing their home return address. 1n response to these postcards, L.J. and D.J. have both
received several letters from various inmates around the country.

27. Several of the postcards from the VF2 investigation were collected and
inventoried. l have described some examples of the postcards below. The information has been
edited to remove personal information about VF2. The information reflected in brackets or typed
with X’s reflects edits to protect personal information:

a. Postcard with an unknown date addressed-to a neighbor of VF2. The return
label lists Sex Offender Registry. The postcard contains L.J.’s age and a
description of his velricle.
Be aware that your neighbor [L..l.] is a convicted pedophile who in 2001
sodomized a nine-year old boy in Ogden, Utah, and spent four-years in a Utah sex
offender"s unit. He lives at XXXX W. XXX St. [L.J.] drives a [description of
L.J.’s vehicle]. He is XX years old.

b. Postcard addressed to the principal at River Glen Jr High School and

received by the school on November S, 2018. The return label lists the Sex
Offender Registry.

 

3 The alias “Carson Wells“ that is used in numerous postcards in the VFl and VF2 investigations refers to a character
in the movie “No Country for Old Men." This character is a hit man played by Woody Harrelson who is hired to find
a missing briefcase. When I interviewed Sweeney in connection with this investigation, he admitted that he got the
name “Carson Wells” from the rnovie.

'14

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 16 of 26-

28.

Be aware that your neighbor, [L.J.], XXXX W XXX St., Garden City. is a
convicted pedophile who in 2002 sodomized a 9-year old boy in Ogden, Utah,
and then spent 4-years in Utah’s sex offender unit. [L.J.] drives a [description of
L.J.’s vehicle], [L.J.’s license plate number]. He has been seen lurking about your
school.

. Postcard with an unknown date addressed to D.J. at her residence.

[D-J-],

I have integrated your Social Security number, date-of-birth, along with
information about [L.J.’s] pedophilia, into your Facebook page. Any hacker can
now pick up, and spread the info all over the internet. [L.J.] is a degenerate,
faggot, and child molester.

[K-J-]

d. Postcard dated January 4, 2019 addressed to L.J. at his residence.

Dear [L.J.]:

l am the senior citizen, the 83-year old man who you threatened to assault simply
because 1 honked at you. I was very frightened.

Yours,

Carson Welles

. Postcard dated February 19, 2019 addressed to L.J. at his residence.

[L-J-],

1 am the man whom you threatened to assault in the parking lot after 1 blew my
horn at you. Ever'y psychopath, every faggot, every nigger who has written to you
and [D.J.] from prison, has both of your Social Security numbers, dates-of-birth
and address, plus [D.J.]'s address at the [D.J.’s place of employment] and her
Facebook page. These prisoners give this information to their criminal friends
who are not injail. And last Friday, 1 integrated your name into a national
pedophile registry.

Carson Welles

This pattern of behavior created substantial emotional distress to VF2.

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 17 of 26

29. Eventually Frank Sweeney was identified as a suspect in the VF2 investigation.
More information about how he was developed as a suspect is set forth below. On December 27,
2018, both L.J. and D.J. positively identified Frank Sweeney as the person with whom they had
the altercation at the Wells Fargo in Garden City. Both L.J. and D.J. indicated that they are 100
percent certain he is the suspect. l

United States Postal Inspector Service Investigation

30. My involvement in this investigation began on September l l, 2018. 1 received a
message from our dispatch center to call E.R. regarding some harassing communication On the
same date, l spoke with E.R. who advised me of the ongoing Ada County Sheriff’s Office
investigation. No suspect had been identified at that point in the investigation.

` 31. On November 1, 2018,_1 was contacted by Captain Charlie Spencer, ISP, who is
responsible for the ldaho Sex Offender Registry. He advised that his office had become aware of
numerous postcards being sent out to Boise schools accusing L.J. of being a sex offender. L.J. is
not a convicted sex offender. Based on the use of a pre-paid postcard, the use of a manual
typewriter, the nature of the accusations, and the writing style, it was apparent that it was related
to the VFl investigation. At least one postcard was returned to ldaho State Police due to the
return address on the postcard being listed as the headquarters address of the ldaho State Police.

32. During this investigation, 1daho State police has confirmed that they did not send
out the postcards that purported to be from the Sex Offender Registry and confirmed that they do
not send out postcards of that nature. All of the pre-paid post cards and letters referenced in this
investigation are considered first class mail by the United States Postal Service.

33. VF2 told law enforcement that they believe the person responsible for the

mailings is the person with whom they had an altercation at the Wells Fargo. Based on

16

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 18 of 26

information provided by VF2 regarding the incident at the Wells Fargo, law enforcement
contacted the Wells Fargo on Glenwood St. in Garden City to obtain video surveillance on the
date and approximate time of the incident.

34. Wells Fa'rgo Bank provided photos of four individuals who matched the
description of the suspect on the date and approximate time of the'incident. These four bank
surveillance photos were shown to L.J. and he positively identified the individual with whom he
had the confrontation

35. 7 On December 26, 2018, Wells Far'go informed me that the name of the individual
in the surveillance photo chosen by L.J. is Frank A. Sweeney, 8551 West Marigo|d Street, 7
Garden City, DOB 8/20/43. lt should be noted that Sweeney’s homes address is less than a half
mile from the Garden City post office and only several miles from the Wells Fargo Bank on
Glenwood St. in Garden City. 7

36. The USPIS provided the surveillance photo of Frank Sweeney from the Wells
Fargo bank to the post office in Garden City and the post office on State St. and Collister and
requested that anyone in the post offices notify the USPlS if they recognized the individual
pictured in the photo. The photo was provided to the post office on State St. and Collister
because it is close in proximity to the Garden City post office and the Wells Fargo bank on
Glenwood. -It should be noted that photo is not of high quality and does not show facial features.

37. l was also able to determine that Sweeney has a 1988 Chevrolet Blazer (black
with silver stripe down the middle), lA AB753, registered to him. This vehicle matches the
description of the vehicle that was provided by L.J. and D.J.

38. Frank Sweeney also matches the physical description that was provided by L.J.

Sweeny has scarring on his face which matches the description provided by E.R.

17

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 19 of 26

39. . On December 28, 2018, l obtained a federal subpoena for 12 months of Wells
Fargo bank statements and any correspondence the bank has had with Sweeney. 1 served the
subpoena on the branch -manager.

40. On January 17, 2019, 1 received the bank statements and copies of checks
requested from Wells Fargo via federal subpoena. 1n the past year, Sweeney has made at least
four payments to Jacobson lnvestigations, which is a company offering private investigator
services in Boise. As set forth below, when 1 interviewed Sweeney as part of this investigation,
he admitted that he used Jacobsen lnvestigations to find personal information about VF 1 and
VF2.

41. On February 13, 2019, a clerk at the post office on State St. and Collister
contacted the USPIS and advised that she believed the individual in the Wells Fargo surveillance
photo that had been provided to the post office had been into the post office the morning of
February 13. The clerk further advised that the individual had purchased four stamped post cards
and paidin cash. 7

42. On February 21, 2019, l interviewed the clerk. She stated that she believed she
sold the individual in the surveillance photo four stamped postcards on February 13, 2019, She
advised that the individual to_whom she sold the postcards appeared_to have burns or scarring on
his face. lt should be noted that the most recent postcard sent to L.J. was postmarked February
19, 2019.

43. l asked the clerk to show me the stamped postcard stock that is currently for sale
at the post office. She showed me the postcard stock and stated that they were the same postcards

that she would have sold to the individual on February 13, 2019, 1 compared the postcards that

13

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 20 of 26

the clerk showed me to the postcard that was mailed to L.J. on February 19, 2019 and saw that
both cards contained the same design stamp.

44. On March 4, 2019, law enforcement executed a federal search warrant at 10398
W. Br'eckfield Street, Sweeney’s current address, as well as on his vehicle and person During
this search of the residence the listed items were seized: IBM Selectric 11 typewriter with
additional font balls, a Dell laptop computer, various paperwork containing personal information
about prisoners, and a cell phone. During the search of his vehicle, a cell phone and a handicap
placard were seized.

45. On March 4, 2019, Detective Robin Williams and 1 interviewed Sweeney at the
Boise Police -Department. This interview was recorded and Sweeney was advised of his Miranda
rights prior to the interview. He ver'bally, and in writing, acknowledged them and agreed to speak
with us. Sweeney made a full admission to the post cards he has been sending to both VF 1 and
VF2. He admitted that the typewriter we seized from his house was used to write the postcards
to VFl and VF2.

46. Sweeney recounted the original disputes with both families and stated he started
sending the post cards as a form of retaliation and admitted to knowing it would cause the
families some form of emotional distress. Sweeney stated that he felt that they had embarrassed
him and it made him feel better to send the postcards knowing they would be upset. He admitted
to looking up their personal information on-|ine using his personally owned computer as well as
hiring a private investigator to obtain their personal identifiers and addresses. He said that he
located prisoners to send their true personal information to by watching true crime shows on

television and then searching what prisons they were in.

19

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 21 of 26

4?. Sweeney also admitted to sending the letter to the Black History Museum
purporting to be E.R. to get her investigated or in trouble. Sweeney admitted to writing postcards
accusing the victims of being sex offenders in order to injure their reputations. He stated that he
was very careful in sending the post cards and admitted to only purchasing small quantities at a
time and paying cash for them, wiping his fingerprints off of them, mailing them from various
locations around the city, and using the Carson Wells or Carson Welles aliases. He admitted that
he had purchased postcards at the Collister post office location He also admitted that he had
written the letter to G.S. that is referenced in the Pennsylvania investigation described below.

Sweeney’s Criminal Background -

48. On December 26, 2018, 1 conducted a commercial database CLEAR inquiry on
Sweeney. This query indicated that Sweeney has lived at 8551 West Marigold for at least the
previous ten years.

49. Continuing on December 26, 2018, I obtained Sweeney’s NCIC criminal history.
This query revealed an extensive criminal history to include multiple federal mail fraud
convictions, multiple federal firearms violations, robbery, obscenity, forgery, and attempted
homicide (shooting at a police officer with a Thompson sub-machine gun).

50. On December 27, 2018, 1 located a New York Times article about Sweeney that
chronicled his life and how he was running a business to “school" people who were about to go
to federal prison His qualifications were based on his extensive criminal history, numerous
federal arrests, and significant amount of time spent in federal prison l additionally located an

article in the Los Angeles Times that was similar in nature.

20

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 22 of 26

51. On December 27, 2018, 1 viewed Frank Sweeney’s public Facebook page. His
favorite quote was listed as: “The crime is not in the act but in the stupidity of being caught!
Nietzschc.”

52. On December 27, 2018, 1 requested and received a copy of reports related to
Sweeney from the Warminster Township Police Department in Pennsylvania (case number 17-
0514). Those reports indicate that in April of 2017, Sweeney sent a harassing/threatening letter
to G.S., the founder of the Department of Justice Witness Security Program (WITSEC) who lives
in Pennsylvania and is currently retired. ln this typed letter, that he also signed, he blamed G.S.
for expelling him from the WITSEC program. The letter is described below. Information has
been edited to remove personal information about G.S. and his family. lnformation in brackets
reflects edited information

[G.S.],

You poisonous, licentious old Jew. l thought that you would have been long dead from

cardiovascular disease due to obesity. l was very much hoping to sit shiva for you, to

pray kaddish over your fat corpse, you loathsorne kike.

1 well remember you (although it’s doubtful that you will remember) from the WlTSEC

units in FCI Otisville and MCC San Diego, parading through with your entourage of

depraved nigger women from the Office of Enforcement Operations.

ln 1984, you expelled me from the program, leaving me to fend for myself as a known

informer, a rat, in the general populations of very dangerous prisons. Fourteen months

after my expulsion l was slashed down the right side of my face. 1 blame you, not the

black baboon who sliced me, for my permanent disfigurement

You filthy, degenerate yid! 1 only regret that you, your where wife [M.], and your two
sons, [R] and [R], missed the train ride to Auschwitz.

Hope to see you soon
Suck my Irish shillclagh, you sheeny cocksucker.

Venomously yours,
Frank Abbot Sweeney

21

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 23 of 26

53. Due to letter received by G.S., Supervisory Deputy United States Marshal Pete
Thompson, District of Idaho, went and interviewed Sweeney at his address at 8551 West
MarigoldStreet, Garden City, lD. Thompson reported that Sweeney admitted to writing the letter
and said he meant no harm by it. Sweeney told him that much of the information he obtained
about the victim, he obtained doing Google internet searches on his computer. Sweeney said he
researched a lot about the victim online and found his address and information about his family
who were also mentioned in the letter. Sweeney allowed Thompson to conduct a brief search of
his residence. Thompson also observed that Sweeney has a scar that covers the entire right side
of his face. Sweeney told Thompson he got the scar after being attacked in prison Based on this
investigation, the Warminster Police Department obtained a warrant to arrest Sweeney on a
misdemeanor for Criminal Stalking and Harassment by Communication. This is a non-
extraditable warrant and has not been executed on Sweeney.

54. The language used by Sweeney in the letter to G.S. is very similar to the language
used in the postcards fi'om`the VFl and the VF2 investigations

55. 1 have also received and reviewed archived USPIS report 119-95-447-1162427-
ECM regarding Frank Sweeney. The reports indicate that between approximately October of
1993 and October of 1994, Sweeny harassed his neighbor who was a doctor. Sweeney and the
doctor lived next door to each other in an apartment complex in New .lersey. As part of that
investigation, the victim reported the following conduct that he believed his neighbor Sweeney
was responsible for:

a. The victim received a typed letter from a person claiming to be the superintendent
of the apartment building. The victim spoke to the superintendent and learned that

superintendent had not sent the letter.

22

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 24 of 26

56.

. The victim received a typed letter that purported to be from the property

management company that managed the apartment complex. Again, the victim
learned that this letter was not sent by anyone at the property management
company.

The victim had been locked out of his house multiple times by someone putting

staples in the lock to his apartment

. Someone had put in a forward request and had the victim’s mail forwarded to

lowa.

Someone had sent catalogs for adult films to the victim’s nine year old son

One of the victim’s colleagues in Geor'gia had been sent a letter purporting to be
from an AIDS foundation and stating that the victim had tested positive for Aids.
Someone sent a type-written letter to the victim’s son’s school stating that the
child may have been exposed to AIDS by his father.

Someone sent a type-written letter to the Jewish Community Center stating that
the victim was infected with the HlV virus.

Someone had manually shut off the power to his apartment

Eventually, the police department executed a search warrant of Sweeney’s

residence, seized the typewriter that had been used to write the letters, and obtained a confession

from Sweeney. Sweeney told law enforcement that he had been bothered by the noise coming

from his neighbor’s apartment. He said that the other neighbors in the building, the Koreans,l the

Indians, and the blacks were all very quiet, but the noise from the victim’s children was

bothering him. He said he decided to harass them by writing letters, and in other ways, in an

attempt to get them to be quiet or move from the building. He admitted to sending letters to the

23

Case 1:19-mj-10371-CWD' Document 1 Filed 03/04/19 Page 25 of 26

victims and forging other people’s signatures and admitted to sending anonymous letters to other
people indicating that the victim is a carrier of the HIV virus. He further stated that he did have
the victim’s mail forwarded to Iowa and did turn off the electricity to the victim’s apartment on
two occasions. He admitted to contacting companies to send pornographic material to the
victim’s son

57. As a result of that investigation, Sweeny was charged with Forgery, Endangering
the Welfare of Children, Harassment, and Public Communication of Obscenity. His NCIC
reflects that he was ultimately convicted of Obscenity fora Person Under 18.

58. Of note, Sweeney’s conduct towards-his neighbor is similar to the conduct in the
VF 1 and VF2 investigations Specifically, Sweeney admitted to sending typed letters purporting
to be from other individuals, which is what he has done to VFl and VF2. Furthermore, Sweeney
admitted to sending letters accusing his neighbor of being a carrier of the HIV virus. In the
postcard described above dated April l, 2016, Sweeney accuses L.R. of being HIV positive.

l CONCLUSION

Based on the foregoing, there is probable cause to arrest and charge FRANK ABBOT

SWEENEY with violations ofTitle 18 U.8.C. § 2261A(2) for Stalking.

Respectfully submitted,

 

a “es'Hatch
tal lnspector, USPlS

,

Subscribed and sworn before me this 4th day of March, 2019.

cartaq cO’D-oLL
LLB rv\o.g\smt?-.M§§~ 24

Case 1:19-mj-10371-CWD Document 1 Filed 03/04/19 Page 26 of 26

The l-Ionorable Candy W. Dale
United States Magistrate J ridge

25

